Mr. Justice Frantz
specially concurring:
I am not in agreement with language in the majority opinion, although I am in accord with the result. Under the laws relating to divorce in effect at the time of the trial of this case, the trial court had the authority to enter decrees for the division of property within a reasonable time after the final decree of divorce. It is my opinion that more than a reasonable time had elapsed in this case and therefore the court was without power to entertain any hearings in relation to division of property.
Originally statutes relating to divorce provided for relief other than the divorce by commencing: “When a divorce shall he decreed ” the court shall have authority to enter such relief. Section 922, General Laws, State of Colorado, 1877. Subsequently the Act was amended, but the foregoing language was retained. Section 2118, Rev. St. Colo. 1908.
The law in effect at the time of the trial in this case provided that, “When a divorce has been granted the *442court * * * may decree a division of property.” The change in tense, we must assume, was done with a purpose. The clause, “when a divorce has been granted,” is in the passive voice, present perfect tense. It is descriptive of past action. When an act has been done, we refer to something that has occurred. Grammatically the present perfect tense signifies that the action is perfected or completed.
The construction we should place upon the language is -that the court had the authority to decree a division of property within a reasonable time after the entry of the final decree of divorce.